DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the current application.
Drawings
The drawings submitted 5/20/2020 are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John White on 9/22/2021.The application has been amended as follows: Replace claims 1 and 8 with the claims below.
Claim 1.  A watercraft entry and exit assist device, comprising: 
a first hinge element configured for attachment to a structure; 
a second hinge element, configured to connect and hinge with said first hinge element; 
an arm element connected at a first end thereof to said second hinge element and adapted for hinging movement therewith; and, 
a rectangular frame structure, including respective sides and top and bottom bar portions connected there between to the respective sides, a second end 
Claim 8. A method of a user alighting a watercraft underlying a proximate structure, comprising the steps of: 
aligning the watercraft along-side the structure so that a center of the watercraft is positioned beneath a downwardly rotated watercraft entry device, said device including: a first hinge element configured for attachment to said proximate structure, a second hinge element, configured to connect and hinge with said first hinge element; an arm element connected at a first end thereof to said second hinge element and adapted for hinging movement therewith; and, a rectangular frame structure, including respective sides and top and bottom bar portions connected there between to the respective sides, a second end of the arm element connected perpendicularly to one side of the respective sides of the frame structure, said frame structure including feet extending below said bottom portion; 
contacting an upper surface of said watercraft with said feet; 

transferring body weight of said user to said watercraft via said hinging movement; and, stabilizing said watercraft against said feet, during entry or exit from said watercraft. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a boarding aid or assist device having an arm extending from a first end that is hingedly connection on a dock or structure, the second end of the arm connected perpendicular to a respective side of a rectangular frame having top and bottom members connected between the respective sides.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6021733, US 10507892, US 7735444 and US 7444954 each disclose boarding aids to aid a person entering a small watercraft.  The ladder of US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617